Citation Nr: 1614065	
Decision Date: 04/06/16    Archive Date: 04/25/16

DOCKET NO.  09-15 503A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for residual scars from a shrapnel wound on the face, arms and legs.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel






INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In May 2014, the Board remanded the case for further development.

The Board notes that additional evidence has been received since the October 2014 supplemental statement of the case.  However, the evidence is not pertinent to the claim on appeal. See 38 C.F.R. § 20.1304(c) (2015).


FINDING OF FACT

Residual shrapnel wound scars on the Veteran's right upper extremity, right cheek and left cheek are a result of an in-service injury.


CONCLUSION OF LAW

The criteria for service connection for residual shrapnel wound scars on the right upper extremity, right cheek and left cheek have been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

A standard February 2008 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim. 38 U.S.C.A. 
§ 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment records have been obtained.  Post-service VA treatment records have also been obtained.  More recent treatment records were obtained pursuant to the Board's remands.

The Veteran was provided VA medical examinations in July 2008, June 2012 and July 2014.  The June 2012 VA examination report was found to be inadequate by the Board, and in the May 2014 Board remand, the claim was remanded for a new VA examination, which occurred in July 2014.

The July 2014 VA examination, along with the VA treatment records and service treatment records showing the Veteran's shrapnel wound during service, are sufficient evidence for deciding the claim.  The July 2014 VA examination is adequate as it is based upon consideration of the Veteran's prior medical history and examinations, describes the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contains a reasoned explanation.  Thus, VA's duty to assist has been met.


II.  Service Connection

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Satisfactory lay or other evidence that an injury or disease was incurred in combat will be accepted as sufficient proof of service incurrence if the evidence is consistent with the circumstances, conditions, or hardships of such service even though there is no official record of such incurrence or aggravation.  38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(d) (2015).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Analysis

The Veteran asserts entitlement to service connection for residual shrapnel wound scars, incurred in service.  In the May 2009 substantive appeal, the Veteran indicated he continues to suffer residual scars of shrapnel wounds on his face, arms and legs.  The Veteran's DD-214 of record shows that he served in Vietnam in the infantry, and his decorations and awards include a Combat Infantryman Badge and the Purple Heart Medal.  Thus, he is a combat Veteran.

A service treatment record from July 1967 reflects that the Veteran suffered a shrapnel wound to his left cheek.  The record indicates a penetrating wound due to a fragment from a booby trap, which occurred during a search and destroy mission in Vietnam.  The foreign body was removed from the preauricular area.  Thus, the in-service incurrence criterion for service connection is met as sustaining a shrapnel fragment injury is consistent with circumstances and hardships of the Veteran's combat service in Vietnam and the official documentation in the claims file.

The remaining questions are whether the Veteran currently suffers residuals from scars and if the conditions are related to the in-service shrapnel wound.  In the May 2009 substantive appeal, the Veteran contends he is entitled to service connection for residuals of scars, as he recently had another piece of shrapnel removed from his face, specifically from his right cheek.  He stated he had it removed as it came to the service.  The Board notes the Veteran is competent to report such occurrence and symptom as it is readily observable by a lay person.

A February 2008 VA treatment record indicated that the Veteran previously had a lesion removed from the left facial area in 1997, and that there was irregular melanocytic lesion close to where the previous lesion had been removed.  Additionally, a December 2008 record indicated the Veteran has a history of a recurrent pigmented lesion in the left infraorbital area.  He had undergone a prior lesion biopsy and brown pigmentation developed around the surgical scar area.  The examiner noted a 5 mm, brown macular area inferior to a scar on the left infraorbital area.  The Veteran also reported to the examiner that while in service, he set off a booby trap which resulted in shrapnel wounds to the right cheek.  The examiner noted a 9 mm, flesh-colored, dermal nodule, on the right mid to lower cheek which could be considered a scar.

The Veteran subsequently underwent a VA examination in July 2014.  The examiner diagnosed the Veteran with residuals of a shrapnel wound.  She identified two scars on the Veteran's right forearm and a lesion the right cheek.  She indicated no left facial scar exists from a shrapnel wound related to service.  She reported the Veteran's diagnosed pigmented actinic keratosis and dysplastic junctional melanocytic proliferation of the left infraorbital cheek, is not related to service.

The Board notes, there is conflicting evidence as to the location of the in-service shrapnel wound or wounds and, including whether the injury occurred to the Veteran's right or left side, or both.  The July 1967 service treatment record documented a left cheek wound from a booby trap, which required removal of a piece of shrapnel.  However, the Veteran reported to the December 2008 and July 2014 examiners that he experienced shrapnel wounds to his right side.

In consideration of the evidence of record, the Board concludes that service connection is warranted.  First, the Board notes that the Veteran may have skin problems unrelated to the in-service shrapnel injury, but his claim does not encompass those problems and the Board will not further address them.  Second, it is clear the Veteran was a combat Veteran in the infantry in Vietnam, and was wounded with shrapnel from a booby trap in service.  The Veteran received the Purple Heart Medal as a result.  While the in-service incurrence criterion is met, the Board notes, the current disability criterion for service connection is also met.  The December 2008 treatment record reported a scar and ongoing treatment to the left cheek, consistent with the in-service injury.  Additionally, the December 2008 treatment record and the July 2014 VA examination report indicate a scar or lesion on the right cheek, with the July 2014 report also reporting two right upper extremity scars.  Thus, a current disability is established.  Further, the medical and lay evidence noted supports a nexus between the Veteran's current scars and the in-service injury as residual scarring from a shrapnel wound is self-evident and there is no indication of an intercurrent cause.

Thus, the weight of the evidence of record is at least in equipoise as to whether there are current scars that were caused by the in-service injury.  Therefore, when resolving reasonable doubt in favor of the Veteran, service connection for residual scars of the right upper extremity, right cheek and left cheek, as directly incurred in service, is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board notes that the evidence does not sufficiently support any other residual scars from the in-service shrapnel wound injury.  Although the issue is stylized as also including the legs and the Veteran has referenced the legs, residual scarring is not shown in that area by the preponderance of the evidence.  During the most recent examination, although the Veteran again referenced the right leg, he denied himself that there were any scars to the legs.  Thus, service connection is not warranted for scars beyond what is being granted herein.


ORDER

Service connection for residual shrapnel wound scars of the right upper extremity, right cheek and left cheek is granted.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


